Citation Nr: 0029018	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  96-50 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left medial meniscectomy, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for arthritis of the 
right knee with a retained foreign body, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of shell 
fragment wounds involving both lower extremities and the 
right buttock, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to September 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1995 rating 
decision by the St. Petersburg, Florida RO.  In May 2000, the 
rating for residuals of shell fragment wounds involving both 
lower extremities and the right buttock was increased from 0 
to 10 percent and the appeal was continued.

In May 1999, a hearing was held at the RO before C.W. 
Symanski, who is the veterans law judge rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The veteran contends that his service-connected left knee and 
right knee disabilities are more disabling than currently 
evaluated.  In addition, the veteran contends that his 
service-connected residuals of shell fragment wounds to the 
lower extremities and right buttock are more disabling than 
currently evaluated.

In the August 1999 Remand, the Board directed the RO to 
obtain the names and addresses of all health care providers 
where the veteran had received treatment for his service-
connected disabilities since 1995, and to request copies of 
any previously unobtained clinical records.  Specifically, 
the RO was to request records that may have been prepared at 
the Lake City VA Medical Center (VAMC), Gainesville VAMC and 
Tallahassee VA Outpatient Center, as indicated by the veteran 
during a May 1999 Travel Board hearing.

By letter dated in August 1999, the RO requested that the 
veteran provide the names and addresses of all health care 
providers where he had received treatment for his service-
connected disabilities since 1995.  While the RO obtained 
treatment records from the Tallahassee VA Outpatient Center 
in February 2000, it is unclear whether the RO attempted to 
obtain the Lake City VAMC and Gainesville VAMC treatment 
records for association with the claims folder.  The Board 
notes that VA medical records are deemed to be constructively 
of record in proceedings before the Board.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

In addition, the August 1999 Remand also directed the RO to 
schedule the veteran for a special VA orthopedic examination 
in order to ascertain the nature and severity of his left and 
right knee disabilities.  Range of motion studies were to be 
performed.  The examiner was to fully describe any pain, 
weakened movement, excess fatigability, or incoordination 
present; and, if feasible, these determinations were to be 
expressed in terms of the degree of additional range of 
motion loss due to any pain, weakened movement, excess 
fatigability, or incoordination.  Finally, the examiner was 
to express an opinion on whether pain could significantly 
limit functional ability during flare-ups or when the left 
knee or right knee is used repeatedly over a period of time.  
These determinations, if feasible, were to be portrayed in 
terms of the degree of additional range of motion loss due to 
pain on use or during flare-ups.

The Board notes that a VA special orthopedic examination was 
conducted in September 1999; however, the examiner did not 
render all the requested opinions.  The September 1999 VA 
examination report notes the appellant's complaints of knee 
pain.  Range of motion of the left knee was 0 to 100 degrees; 
range of motion 

of the right knee was 0 to 125 degrees.  The examiner noted 
that strength was 5/5 in all muscle groups and coordination 
was good.  The examiner also opined that range of motion 
should not change with fatigability.  The examiner noted that 
the veteran's knee pain worsens throughout the day; however, 
he made no determinations concerning pain in terms of the 
degree of additional range of motion loss.  In accordance 
with the guidance provided in DeLuca v. Brown, 8 Vet. App. 
202 (1995), these additional findings, or the absence of 
these symptoms, is an essential part of rating the 
disabilities at issue.  The appellant should be afforded 
another orthopedic examination in order to comply with the 
dictates of the Board Remand.

The August 1999 Remand also instructed the RO to schedule the 
veteran for orthopedic and neurological examinations to 
determine the current manifestations and severity of his 
service-connected residuals of shell fragment wounds to the 
lower extremities and right buttock.  The neurologist was to 
discuss the presence or absence of symptoms compatible with 
peripheral neuropathy and provides a clear description of any 
other neurological findings appropriate.  The orthopedic 
examiner was to fully describe any pain, weakened movement, 
excess fatigability and incoordination present; and, if 
feasible, these determinations were to be expressed in terms 
of the degree of additional range of motion loss due to any 
pain, weakened movement, excess fatigability, or 
incoordination.  All residuals of the veteran's service-
connected lower extremity and right buttock disability (as 
distinguished from his service-connected knee disabilities), 
including a full description of the scars as to size, pain 
and tenderness, and any scar-related limitation of function, 
were to be described.

The Board notes that no orthopedic examination was conducted 
to determine the current manifestations and severity of the 
veteran's service-connected residuals of shell fragment 
wounds to the lower extremities and right buttock.  The Board 
further notes that a VA special neurological examination was 
conducted in September 1999; however, the examiner indicated 
that he did not review the veteran's claims folder.  The 
United States Court of Appeals for Veterans Claims 

(Court) has held that the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  This is to ensure that 
the evaluation of a disability is a fully informed one.  The 
veteran should be afforded VA orthopedic and neurologic 
examinations and all residuals of the veteran's service-
connected lower extremity and right buttock disability (as 
distinguished from his service-connected knee disabilities), 
including a full description of the scars as to size, pain 
and tenderness, and any scar-related limitation of function, 
should be described.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO' s failure to follow the 
directives in the August 1999 Remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.

Finally, the Board notes that the veteran has stated that he 
is unable to work because of his service-connected 
disabilities.  While the RO has considered the issue of an 
extraschedular rating previously, it should again be 
addressed following the receipt of additional evidence.

Under the circumstances of this case, the Board has no 
recourse but to REMAND this case again to the RO for the 
following action:

1.  The RO should obtain complete 
treatment records from the sources as 
indicated by the veteran during his May 
1999 Travel Board hearing.  Specifically, 
records that may have been prepared at 
the Lake City VAMC and the Gainesville 
VAMC as indicated in the record should be 
sought.  If these records are not 
available it should be so certified for 
the record.

2.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
in order to ascertain the nature and 
severity of his left and right knee 
disabilities.  The claims folder and a 
copy of this Remand  must be made 
available to the examiner for review.  
All indicated tests and x-ray 
examinations should be conducted.  The 
examiner should fully describe any 
weakened movement, excess fatigability 
and incoordination present.  
Determinations on whether the knees 
exhibit pain with use should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness, 
fatigability and incoordination should be 
expressed in terms of the degree of 
additional range of motion loss.  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or when the left knee or right knee is 
used repeatedly over a period of time.  
This determination should if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups. If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it is not feasible.

3.  The veteran should also be scheduled 
for VA orthopedic and neurological 
examinations to determine the current 
manifestations of and severity of his 
service-connected residuals of shell 
fragment wounds to the lower extremities 
and right buttock.  The claims folder and 
a copy of this Remand  must be made 
available to the examiners for review.  
All indicated tests and studies should be 
conducted.  The veteran's complaints and 
the clinical findings should be recorded 
in detail. 

It is essential that the neurologist 
discusses the presence or absence of 
symptoms compatible with peripheral 
neuropathy and provides a clear 
description of any other neurological 
findings appropriate.  

The orthopedic examiner should fully 
describe any weakened movement, excess 
fatigability and incoordination present.  
Determinations on any affected joints 
exhibit pain with use should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss.  If for any reason, it is 
not feasible to make the requested 
determinations, this should be stated for 
the record together with the reasons 
therefore. 

All residuals of the veteran's service-
connected lower extremity and right 
buttock disability (as distinguished from 
his service-connected knee disabilities), 
including a full description of the scars 
as to size, pain and tenderness, and any 
scar-related limitation of function, 
should be described.

4.  Upon receipt of the examination 
reports, the RO should review the reports 
to ensure that they are adequate for 
rating purposes.  If not, the RO should 
return the examination reports to the 
examining physicians and request that all 
questions be answered.

5.  Thereafter, the RO should 
readjudicate the appellant's claims, to 
include consideration of whether it would 
be proper to refer the case to the 
appropriate 

VA officials for consideration of 
entitlement to an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b).  Should 
submission under § 3.321(b) be deemed 
unwarranted, the reasons for this 
decision should be set forth in detail.  

In addition, consideration should 
specifically be given to the question of 
whether separate ratings may be assigned 
for the knee disabilities based on 
instability and limitation of motion.  
See VAOPGCPREC 23-97, July 1, 1997; 
VAOPGCPREC 9- 98, August 14, 1998.  With 
regard to the veteran's claim for an 
increased evaluation for the residuals of 
shell fragment wounds, the RO should 
consider all adverse symptomatology 
residual to the wounds, including scars, 
neurological damage, and muscle damage.  

If any decision remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case and provided an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


